Citation Nr: 1518474	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-20 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to reimbursement for private medical treatment expenses incurred at Goodland Regional Medical Center on October 8, 2012.

2.  Entitlement to reimbursement for private medical treatment expenses incurred at Hays Medical Center on October 8, 2012 and October 9, 2012.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to June 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2012 and December 2012 decisions of the Wichita, Kansas Department of Veterans Affairs (VA) Medical Center.

[The issue of whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss is addressed in a separate decision, as that issue is based on "completely different law and facts" from the issues addressed in the current decision.  See BVA Directive 8430, ¶ 14(c)(10).]

The issue of entitlement to reimbursement for private medical treatment expenses incurred at Greeley County Hospital on October 7, 2012 has been raised by the record (in a May 2013 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

For Veterans with service-connected disabilities, VA may reimburse Veterans for unauthorized medical expenses incurred at non-VA facilities when the following three requirements are met: (a) emergency treatment not previously authorized by VA was rendered to a Veteran in need of such emergency treatment for a service-connected disability; (b) such treatment was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and (c) VA or other Federal facilities that VA has an agreement with to furnish health care services for Veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.120 (2014).

The Board notes that a February 2013 rating decision granted the Veteran service connection for coronary artery disease (CAD,) rated 30 percent, effective January 4, 2012.

The Veteran went to Goodland Regional Medical Center on October 8, 2012 for treatment consisting of an outpatient visit and an electrocardiogram (ECG) for symptoms associated with his service-connected CAD.  Thereafter, he went to Hays Medical Center on October 8, 2012 and October 9, 2012 for additional treatment for symptoms associated with his service-connected CAD.

At present, the only reports of record from Goodland Regional Medical Center consist of: (1) the billing invoice for the Veteran's outpatient visit and ECG (which both occurred on October 8, 2012), and (2) the report of the October 8, 2012 ECG itself.  However, the report of the October 8, 2012 outpatient visit itself is not currently of record, and must be secured.

The Veteran alleged in a June 2013 statement that, prior to seeking treatment at Goodland Regional Medical Center (on October 8, 2012) and at Hays Medical Center (on October 8, 2012 and October 9, 2012), he called his VA nurse (V. Konrade, RN) at the VA Community Based Outpatient Clinic in Dodge City, Kansas in September 2012 after experiencing CAD symptoms, and that this nurse instructed him to seek treatment from the same private facility (Hays Medical Center) where he had sought treatment for the same CAD symptoms one year prior (in September 2011).  There are no VA treatment reports currently of record which document any such telephone contact between the Veteran and the VA nurse in September 2012, and any such report(s) must be secured.

An October 8, 2012 VA treatment report notes that a scanned document from Hays Medical Center (consisting of a fee consult on October 8, 2012 with follow-up notes) was to be attached.  In addition, an October 9, 2012 VA treatment report notes that a scanned document from Hays Medical Center (consisting of a fee consult on October 9, 2012 with arteriography) was to be attached.  Furthermore, another October 9, 2012 VA treatment report notes that a scanned document from Hays Medical Center (consisting of a fee clinic other/outpatient note on October 9, 2012) was to be attached.  At present, none of these "scanned" documents are "attached" to any VA treatment report currently of record, and therefore all such documents must be secured.

Accordingly, the case is REMANDED for the following:

1.  After asking the Veteran to submit the necessary release, the AOJ should obtain the complete private treatment report of his outpatient visit at Goodland Regional Medical Center on October 8, 2012.  The AOJ should also specifically secure for the record: (1) any VA (admin or treatment) record(s) documenting a telephone contact between the Veteran and his VA nurse (V. Konrade, RN) at the VA Community Based Outpatient Clinic in Dodge City, Kansas in September 2012, and (2) the scanned documents from Hays Medical Center cited in VA treatment reports dated in October 8, 2012 (a fee consult on October 8, 2012 with follow-up notes) and October 9, 2012 (a fee consult on October 9, 2012 with arteriography, and a fee clinic other/outpatient note on October 9, 2012).  If any records sought are unavailable, the reason must be explained for the record.

2.  The AOJ should ensure that all of the development sought is completed, and then review the record and readjudicate the claims on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

